Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 August 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 29 August 2022 have been fully considered but they are not persuasive.
Applicant argues that the indicator would not sense pressure in region of the vacuum regulator. However, in figure 2 of Cambron, the indicator 36 indicates the pressure in a region of the vacuum regulator. Further, element 36 is argued as not being a sensor but the term indicator is commonly used in the art to show the pressure in the line. Applicant further argues that the indicator is shown as a circle enclosing an arrow which is different from the conventional symbol referring to a sensor and thus cannot be a sensor. Indicators in the art such as gauges indicates to the user the vacuum in the line. Gauges naturally measure the magnitude of surrounding pressure since it is placed in the vacuum line. Although the sensor and indicator aren't the exact sensor type as shown by the reference symbol, the indicator would still monitor pressure within a region. Indicator and sensor both detect and indicate the pressure in the line. Since the independent claims do not limit the type of sensor to either electronic or mechanical, the indicator of Cambron reads on the claimed limitations for the independent claims. The indicator would detect and indicate the pressure in a region of the valve 34 as depicted in figure 2; therefore, fulling the claimed limitations.
Applicant further argues the specification discloses the pressure sensors being either an electrical sensor and mechanical sensor and that one of ordinary skilled in the art would understand the Applicant’s disclosure as pressure sensors connected to a controller. Examiner respectfully disagrees. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner notes claims 19-20 are added to further differentiate the type of sensor being used.
Response to Amendment
The amendment filed 29 August 2022 has been entered. Claims 1-18 remain pending in the application. Claim 19-20 are newly added. Claims 1-20 are examined on the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 10, 13-15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cambron (US 6017493).
Regarding claim 1, Cambron discloses a system for VAVD comprising at least one pressure regulating module (wall vacuum 32, figure 2, col 5, lines 24-26)), at least one pressure regulating valve (34, 50, figure 2, col 5, lines 41-45) having at least one supply line (56) and at least one discharge line (38) and at least one pressure sensor (36, figure 2) by means of which pressure in a region of the pressure regulating valve is monitored and actual pressure value is detected (col 5, lines 41-51), the valve designed and set up that negative pressure generated by the pressure module is actively regulated by means of the valve on basis of the actual pressure value (col 5, lines 28-50, the regulator uses a controller that compares pressure values and regulates the pressure to container).
Regarding claim 4-5, Cambron further discloses the pressure regulating valve has at least one controllable proportional valve in which the sensor is integrated (col 5, lines 28-50, controlled by element 40 and proportional since the step decreases are not random) and at least one electrical pressure limiting element (40).
Regarding claim 10, Cambron further discloses wherein the system has sterile filters (equivalent container including filter 80, filter 92), inlets and outlets of the system and the supply line and the discharge line of the system being sterilely sealed by means of the sterile filters (col 6, lines 44-45, col 1, lines 29-31).
Regarding claim 13, Cambron discloses a system for VAVD comprising at least one medical device (20 and 24), at least one pressure regulating module (wall vacuum 32, figure 2, col 5, lines 24-26)), at least one pressure regulating valve (34, 50, figure 2, col 5, lines 41-45) having at least one supply line (56) and at least one discharge line (38) and at least one pressure sensor (36, figure 2) by means of which pressure in a region of the pressure regulating valve is monitored and actual pressure value is detected (col 5, lines 41-51), the valve designed and set up that negative pressure generated by the pressure module is actively regulated by means of the valve on basis of the actual pressure value (col 5, lines 28-50, the regulator uses a controller that compares pressure values and regulates the pressure to container).
Regarding claim 14, Cambron discloses a method for VAVD comprising at least one pressure regulating module (wall vacuum 32, figure 2, col 5, lines 24-26)), at least one pressure regulating valve (34, 50, figure 2, col 5, lines 41-45) having at least one supply line (56) and at least one discharge line (38) and at least one pressure sensor (36, figure 2) by means of which pressure in a region of the pressure regulating valve is monitored and actual pressure value is detected (col 5, lines 41-51), the valve designed and set up that negative pressure generated by the pressure module is actively regulated by means of the valve on basis of the actual pressure value (col 5, lines 28-50, the regulator uses a controller that compares pressure values and regulates the pressure to container).
Regarding claim 15, Cambron further discloses a mechanical vacuum safety valve (50, figure 2) which is in fluid connection with the proportional pressure valve and opens at an adjustable actual pressure value (col 5, lines 40-50, naturally the pressure value changes due to the adjustment of the pressure by the valve 34).
Regarding claim 18, Cambron further discloses the medical device is a heart lung machine (includes oxygenator 90, figure 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Cambron in view of Steger (US 2015/0246173).
Regarding claims 2 and 3, Cambron discloses the system comprises a hose set (portion of device connected to tube 28, including the reservoir 30 and associated tubes along with reservoir) for fluid guidance between the system and a reservoir to be regulated (the fluid is guided from tube 28 into reservoir 30), the hose set has at least one liquid reservoir (30, figure 2).
Cambron does not teach a presence detection unit wherein a correct placement and a correct connection of the hose set is monitored and verified by means of the presence detection unit (presence detection unit interpreted under 112f according to [0062] of spec as a sensor system), and in that the correct placement and correct connection of the reservoir is monitored and verified by the presence detection unit.
Steger discloses a system for VAVD which teaches a sensor (33, figure 1) located between the line shut off and the first connection means and detects correct connection/placement ([0017], disturbance of connection between the first connection means and the patient blood circulation, and the control and evaluation unit concludes the interruption or disturbance of connection if the representative variable deviates from the reference value by more than a predetermined amount, [0083]).
Steger includes a sensor to detect disconnection to avoid interruption of treatment ([0083]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify the tubing set of Cambron with the sensor provided Steger to avoid interruption in treatment stemming from disconnection of the tubing.
Claims 6-9, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cambron in view of Demers (US 2009/0099498).
Regarding claims 6-9, and 16-17, Cambron does not disclose the system has input/output device by means of which operating parameters are input by a user and are output by means of operating parameters, wherein the system has an operating parameter recording module by means of which operating parameters of the system are monitored and/or recorded, wherein the operating parameter recording module has a patient data management interface by means of which data is exchanged with a patient data management system, wherein the system has a synchronization interface by means of which data is exchanged with one or more medical devices via the synchronization interface, wherein the operating parameters are desired or target values and parameters are displayed, wherein the exchange data is at least one stop command activating or deactivating the pressure regulating module.
Demers discloses a blood pump system relatively pertinent to problem posed by Applicant of controlling movement of blood. Demers teaches wherein the system has input/output device (user interface 3) by means of which operating parameters are input by a user and are output by means of operating parameters, the system has an operating parameter recording module (2, figure 2A) by means of which operating parameters of the system are monitored and/or recorded ([0136]), wherein the operating parameter recording module has a patient data management interface (3, figure 2A, [0136]) by means of which data is exchanged with a patient data management system (master pump system control module, [0137]), wherein the system has a synchronization interface (connection interface between 2 and 3) by means of which data is exchanged with one or more medical devices via the synchronization interface ([0137]), wherein the operating parameters are desired or target values and parameters are displayed ([0136-0137]), wherein the exchange data is at least one stop command activating or deactivating the pressure regulating module ([0136-0137])
Demers allows the communication of the GUI interface with the recording/monitoring module in order to allow on demand functions and receive corresponding outputs from adjustments ([0136]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify the control system of Cambron with the GUI interface and communication units of Demers to allow on demand adjustments during treatment to achieve desirable treatment outcomes.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cambron in view of Wilt (US 2013/0020237).
Regarding claims 11-12, Cambron does not disclose wherein the system has a safe mode in which the supply line is closed and at the same time the discharge line is connected to the atmosphere, wherein the safe mode is automatically activated in the event of a system stop and/or a fault and/or loss of supply voltage.
Wilt discloses fluid flow circuit relatively pertinent to problem posed by Applicant of controlling blood movement during therapy. Wilt teaches the system has a safe mode ([0633]) in which the supply line is closed and at the same time the discharge line is connected to the atmosphere ([0738]), wherein the safe mode is automatically activated in the event of a system stop and/or a fault and/or loss of supply voltage ([0927], [0633]).
Wilt allows the system to detect power loss and allow the machine to safely end treatment and recover properly for the next treatment ([0633], [0927]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify the control system of Cambron with the power loss recovery of Wilt to allow safe ending of treatment while preparing for the next treatment.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cambron in view of Burbank (US 2017/0296727).
Regarding claim 19, Cambron does not disclose a controller configured to control the at least one pressure valve, the pressure sensor is an electrical sensor comprising sensor lines connected to the controller.
Burbank discloses a fluid processing system pertinent to problem posed by Applicant of controlling blood movement during therapy. Burbank discloses a controller (166) configured to control the at least one pressure valve (125-128, 139, 141, 145), the pressure sensor is an electrical sensor comprising sensor lines connected to the controller ([0043]).
Burbank provides sensors to control the flow through the treatment system ([0043]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Cambron with Burbank by substituting the pressure indicator of Cambron with the sensor in Burbank in order to monitor pressure through the system since Cambron already provides a pressure indicator and Burbank acknowledges a number of different types of sensors could be used.
Regarding claim 20, Cambron does not disclose a controller configured to control the at least one pressure valve, the pressure sensor is a mechanical sensor comprising sensor lines connected to the controller.
Burbank discloses a fluid processing system pertinent to problem posed by Applicant of controlling blood movement during therapy. Burbank discloses a controller (166) configured to control the at least one pressure valve (125-128, 139, 141, 145), the pressure sensor is a mechanical sensor comprising sensor lines connected to the controller ([0043]).
Burbank provides sensors to control the flow through the treatment system ([0043]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Cambron with Burbank by substituting the pressure indicator of Cambron with the sensor in Burbank in order to monitor pressure through the system since Cambron already provides a pressure indicator and Burbank acknowledges a number of different types of sensors could be used.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/Examiner, Art Unit 3781